IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 300
                                          :
DESIGNATION OF CHAIR AND VICE-            : APPELLATE COURT RULES
CHAIR OF THE APPELLATE COURT              : DOCKET
PROCEDURAL RULES COMMITTEE                :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of April, 2022, the Honorable J. Andrew Crompton (Ret.)

is hereby designated as Chair, and Kristen W. Brown, Esquire, is designated as Vice-

Chair, of the Appellate Court Procedural Rules Committee, commencing June 30, 2022.